       Case 20-03016 Document 79-13 Filed in TXSB on 09/30/20 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


 IN RE:                                            §
                                                   §          CASE NO. 18-33836-H1-11
 NEIGHBORS LEGACY HOLDINGS, INC.,                  §          CHAPTER 11
                                                   §          JOINTLY ADMINISTERED
       Debtor.                                     §

 MARK SHAPIRO, TRUSTEE OF THE                      §
 UNSECURED CREDITOR TRUST OF                       §
 NEIGHBORS LEGACY HOLDINGS, INC.                   §
 AND ITS DEBTOR AFFILIATES,                        §
                                                   §
       Plaintiff                                   §
                                                   §
 VS.                                               §          ADV. P. NO. 20-03016
                                                   §
 TOM VO ET AL.                                     §
                                                   §
        Defendants.                                §


            ORDER GRANTING CHAMBERLAIN GROUP DEFENDANTS'
                    MOTION FOR SUMMARY JUDGMENT


       The Court, having considered the Chamberlain Group Defendants' Motion for Summary

Judgment, the response, and any replies, has determined the following:

       With respect to the Chamberlain Group's Motion for Summary Judgment, that Motion

should be and is hereby GRANTED as follows:

       IT IS ORDERED, ADJUDGED, and DECREED that Plaintiff Trustee Mark Shapiro's

claims to avoid transfers under Section 544, 548, and Chapter 24 of the Texas Business and

Commerce Code are DISMISSED WITH PREJUDICE.
          Case 20-03016 Document 79-13 Filed in TXSB on 09/30/20 Page 2 of 2




          This ORDER applies to the following Chamberlain Group Defendants who filed the

Motion:

                AB Physician Services LLC
                Abarado & Do Family, LP
                Atiba Bell Medical Associates, PLLC
                EDR Investments, LLC
                EMTEX Investments, LLC
                Ekta Popat
                Fillory Holdings, LLC
                Isaac Freeborn
                Kenneth M. Direkly
                Manuel Acosta, PLLC
                Pranav Shukla MD
                Thanh Cheng MD
                Towards Infinity LLC


Dated:



                                                   Marvin J. Isgur
                                                   United States Bankruptcy Judge
3846615




                                               2
